DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 03/25/2022 following the Non-Final Rejection of 10/13/2021. Claims 1-2, 7 and 14 were amended. Claims 1-14 are currently pending with claims 12-14 being withdrawn from consideration as being part of a non-elected group/invention.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/25/2022, with respect to drawing objections have been fully considered and are persuasive.  The objections of 10/13/2021 have been withdrawn. 
Applicant’s arguments, see Remarks, filed 03/25/2022, with respect to the rejection(s) of claim(s) under 35 USC § 102 and/or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments made to the claims.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5925275 (herein referenced as Lawson), in view of US 2014/0199170 (herein referenced as Madsen) and in further view of US 2016/0021704 (herein referenced as Elverud).
Regarding Claim 1, Lawson recites an electric heating apparatus (“An electrically conductive laminate heater for anti-icing and de-icing structures” claim 1) for deicing, comprising: 
A heat generating module (comprised of metallic foils 28 and heater elements 22 in fig. 2), comprising a heat generating element (resistive heater element 22 fig. 2) and a bus bar (foil 28 fig. 2; “copper bus bars” abstract) for conducting electricity to the heat generating element (22 fig. 2), wherein the bus bar (foils 28 fig. 2) comprises a lead-out portion (lead out portions of foils 28 in fig. 2; “Conductive metallic foils 28 connect an external electrical power supply to the resistive heater element 22” col. 7 lines 28-29, this connection defining lead-out portions) for connecting an external power source (“external electrical power supply” col. 7 lines 28-29);
a thermally conductive encapsulating layer (comprised of structural layer 24 and dielectric layer 70 in fig. 2; said layers 24 and 70 can be considered thermally conductive since they surround the heating elements and form a conductive path of thermal energy out from the heating elements), which is insulated (“it is preferable that the structural layer 24 be non-conductive” col. 6 lines 2-3) and covering the heat generating module (24 and 70 shown to cover 22 and 28 in fig. 2) except the lead-out portion (the lead-out portions would not be covered by the layers since a connection with the electrical power supply is required to function); and 
a first substrate (structural layer 66 fig. 3) and a second substrate (structural layer 52 fig. 3), respectively arranged below and above the thermally conductive encapsulating layer (comprises 24 and 70 in fig. 2), so that the heat generating module (see heater sub assembly 40 in fig. 3 which includes foils 28 and elements 22 in fig. 2) and the thermally conductive encapsulating layer (see 24 and 70 fig. 2) are arranged between the first substrate (66 fig. 3) and the second substrate (52 fig. 3);
wherein the first substrate (66 fig. 3) is closer to a surface (see outer surface of sacrificial abrasion layer 68 fig. 3) than the second substrate (52 fig. 3; layer 52 being a layer between heater subassembly 40 fig. 3 and the aircraft wing surface 48 fig. 6), and the surface is a target of the deicing (since the exterior surface of layer 68 fig. 3 is where ice formation occurs, the surface of the abrasion layer 68 fig. 3 being the exterior layer, the exterior surface of layer 68 would be the target of deicing);

However, Lawson fails to anticipate wherein an electrically conductivity of the first substrate is smaller than an electrical conductivity of the second substrate, and a thermal conductivity of the first substrate is greater than a thermal conductivity of the second substrate.
Lawson and Madsen are analogous art in that both relate to the field of endeavor of electric heating apparatuses configurable for deicing. 
Madsen teaches of “the conductive mat is entirely embedded underneath the outer surface of the rotor blade, for example under a resin outer “skin” or even underneath a thin layer of fibreglass. In a further preferred embodiment of the invention, the electrically conductive band and the current supply connector are also embedded in the material of the rotor blade. In this way, the likelihood of a bolt of lightning being attracted to any component of the de-icing arrangement is minimized.” in para. 15. This section of Madsen establishing that the electrical conductivity of components carries greater importance the closer they are to the exterior surface since conductive components closer to the exterior are more likely to attract bolts/strikes of lightning than more internally disposed components. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified Lawson such that the substrate closer to the exterior surface (i.e. the surface which ice accumulates) has lower electrical conductivity than the more internal substrate since ‘it is more important/critical for components closer to the exterior surface to be non-conductive to minimize the likelihood of a bolt of lightning to be attracted to the de-icing arrangement’ as taught by Madsen. 
	
However, the combination of Lawson and Madsen fails to teach wherein a thermal conductivity of the first substrate is greater than a thermal conductivity of the second substrate.
Elverud is considered analogous art since it relates to the field of endeavor of an electric heating device configurable for deicing.
Elverud teaches that a thermal conductivity of the first substrate (top layer 140 fig. 1; “the top layer 140 may be a heated surface while the bottom layer 130 may be an unheated surface” para. 42; “heated surface may have thermal conductivity” para. 41) is greater than a thermal conductivity of the second substrate (bottom layer 130 fig. 1; “the top layer 140 may be a heated surface while the bottom layer 130 may be an unheated surface” para. 42; “The unheated surface may be thermally non-conductive” para. 42). Elverud teaches that the “unheated surface may help to insulate thermal and/or electrical energy within the heater 100” (in para. 42) while “allowing heat generated at the conductive layer 110 to transfer to and/or flow through the heated surface” (in para. 41).
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the combination of Lawson and Madsen such that the substrate closer to exterior (i.e. ice accretion surface) to having a greater thermal conductivity than the more internal substrate as disclosed by Elverud since it allows for the thermal energy to be directed towards a layer where heat is desired while insulating thermal energy at the layer where is it not needed/desired’ as taught by Elverud.

Regarding Claim 2, the combination of Lawson, Madsen and Elverud comprises the electric heating apparatus for deicing according to claim 1, wherein at least one of the heat generating element and the bus bar is coated with an insulating coating (see adhesive layer 26 which forms an insulating coating on the bottom side of heating elements 22 as shown in fig. 1 and fig. 2 of Lawson; “adhesives typically consist of epoxy, modified epoxy, nitrile phenolic or modified phenolic resins” col. 6 lines 49-54 of Lawson, nitrile phenolic resin being considered an insulating coating since phenolics make good electrical insulators), and the insulating coating (26 fig. 2 of Lawson) is different from the thermally conductive encapsulating layer (see 24 and 70 fig. 2 of Lawson).

Regarding Claim 3, the combination of Lawson, Madsen and Elverud comprises the electric heating apparatus according to claim 2, wherein the insulating coating (adhesive layer 26 fig. 2 of Lawson) is formed by a thermoplastic insulating adhesive or a thermosetting insulating adhesive (adhesives typically consist of epoxy, modified epoxy, nitrile phenolic or modified phenolic resins” col. 6 lines 49-54 of Lawson, nitrile phenolic being a thermosetting adhesive with insulating properties).

Regarding Claim 5, the combination of Lawson, Madsen and Elverud comprises the electric heating apparatus for deicing according to claim 1, wherein at least one of the thermally conductive encapsulating layer, the first substrate, and the second substrate is transparent (see layer 24 and layer 70 in fig. 2 of Lawson; “acceptable structural layers 24 include fiberglass cloth, aramid fiber cloth, high modulus polyethylene fiber cloth, or polyimide films” col. 5 line 67 - col. 6 line 2 of Lawson; polyimide films primarily being a transparent film).

Regarding Claim 8, the combination of Lawson, Madsen and Elverud comprises the electric heating apparatus for deicing according to claim 1. wherein a side surface of the thermally conductive encapsulating layer (see side surfaces of layer 24 and layer 70 in fig. 2 of Lawson) is exposed to an outer air (the side surfaces of layers 24 and 70 are shown in fig. 2 of Lawson to be exposed and the side surfaces of heater subassembly 40 is also shown to be exposed in the full assembly in fig. 3 of Lawson).

Regarding Claim 9, the combination of Lawson, Madsen and Elverud comprises the electric heating apparatus for deicing according to claim 1, but said combination fails to teach wherein a thickness of the bus bar ranges from 1mm to 5 mm.
Since the specification does not discloses that this dimension is intended to address any particular problem or is for any specific purpose and it appears that the combination above is capable of being scaled to the claimed dimension, it would have been an obvious matter of a change in size to scale the bus bar in the combination above such that “a thickness of the bus bar ranges from 1mm to 5mm” See section IV. A. in MPEP 2144.04.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lawson, Madsen and Elverud, as applied to claim 1 above, in further view of US 2011/0284515, herein referenced as Akaike.
Regarding Claim 4, the combination of Lawson, Madsen and Elverud comprises the electric heating apparatus for deicing according to claim 1, but said combination fails to explicitly teach wherein the heat generating element is carbon fiber bundles arranged in parallel or a mesh of carbon fiber bundles. Lawson does teach that the “resistive heater element 22 may be any substantially porous, woven or non-woven, electrically conducting web, such as a metalized fabric” in col. 5 lines 40-42 of Lawson.
Akaike is considered analogous art since it relates to the field of endeavor of electric heating apparatuses. 
Akaike teaches of conductive wires 11 which are configured by twisting filaments (conductive threads) of carbon fiber into a bundle. The conductive wires 11 may be also made of conductive threads of metal or alloy, or plated wires’ in para. 23. The disclosure from Akaike establishing that carbon fiber bundles were known in the art as an option for a heat generating element.
Since Akaike establishes that carbon fiber bundles were a known heat generating element, it would be obvious before the effective filing date of invention to one of ordinary skill in the art to have substituted the material for heat generating element (i.e. the woven conductive web of the resistive elements 22 fig. 2 of Lawson) in the combination of Lawson, Madsen and Elverud above for the conductive wires formed of carbon fiber bundles from Akaike for the predictable result of a conductive wires which have low thermal expansion due to their carbon fiber composition. See MPEP 2143 subsection B “Simple Substitution of One Known Element for Another to Obtain Predictable Results”.

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lawson, Madsen and Elverud, as applied to claim 1 above, and further in view of US 2020/0154528, herein referenced as Gima.
Regarding Claim 6, the combination of Lawson, Madsen and Elverud comprises the electric heating apparatus for deicing according to claim 1, but fails to teach wherein the thermally conductive encapsulating layer is formed by an EVA material or a PVB material.
Gima is considered analogous art since it relates to the field of endeavor of electric heating devices.
Gima teaches wherein the thermally conductive encapsulating layer (intermediate adhesive layers 13 and 14 fig. 2a) is formed by an EVA material or a PVB material (“polyvinyl butyral resin” para. 34). Gima teaches that ‘PVB is preferably used, since PVB provides a product with an excellent balance of various properties such as: weather resistance, strength, adhesion, penetration resistance, impact energy absorption, and moisture resistance’ in para. 34. This disclosure from Gima establishes that PVB resin was a known material in the art for an encapsulating layer. 
Since Gima establishes that PVB resin was a known material for encapsulating layers in the art before the effective filing date of invention, it would have been obvious matter of simple substitution to one of ordinary skill in the art to have substituted the material of the thermally conductive encapsulating layer in the combination of Lawson, Madsen and Elverud above with the PVB resin from Gima, for the predictable result of a material with suitable properties such as ‘weather resistance, strength, adhesion, penetration resistance, impact energy absorption, and moisture resistance’ as taught by Gima. See MPEP 2143 subsection B “Simple substitution of one known element for another to obtain predictable results”. 

Regarding Claim 10, the combination of Lawson, Madsen, Elverud and Gima comprises the electric heating apparatus for deicing according to claim 6, but said combination fails to teach wherein a thickness of the EVA material or a thickness of the PVB material is 0.38 mm.
Since the specification does not discloses that this dimension is intended to address any particular problem or is for any specific purpose and it appears that the combination above is capable of being scaled to the claimed dimension, it would have been an obvious matter of a change in size to scale the combination above such that “a thickness of the EVA material or a thickness of the PVB material is 0.38 mm”. See section IV. A. in MPEP 2144.04.

Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lawson, Madsen and Elverud as applied to claim 1 above, and further in view of US 11332632, herein referenced as Xiao.
Regarding Claim 7, the combination of Lawson, Madsen and Elverud comprises the electric heating apparatus for deicing according to claim 1, but said combination fails to teach wherein the first substrate or the second substrate is formed by a PET material. 
Xiao is considered analogous art since it relates to the field of endeavor of electric resistive heating devices.
	Xiao teaches that “suitable substrate and encapsulation materials include, but are not limited to: polyester, polyimide, polypropylene, rubber, silicone, thermoplastic polyurethane, laminates, ethylene-vinyl acetate (EVA) adhesive film, acrylate adhesive film and silicon adhesive film, fabric, silicone, and polyethylene terephthalate (PET)” col. 9 lines 37-42. This disclosure from Xiao establishes that PET material was known to be a suitable choice for substrates in the art before the effective filing date of invention.
	Since Xiao establishes that PET material was a known suitable material for substrates in the art before the effective filing date of invention, it would have been obvious matter of simple substitution to one of ordinary skill in the art to have substituted the material of the second substrate (52 fig. 3 of Lawson) in the combination of Lawson, Madsen and Elverud for the PET material as disclosed by Xiao for the predictable result of ‘utilizing a suitable substrate material’ as taught by Xiao. Additionally, PET’s known general properties of resistance to ageing, wear heat, impact, and shatter as well as being lightweight, provides additional motivation to one of ordinary skill in the art to use material. See MPEP 2143 subsection B “Simple substitution of one known element for another to obtain predictable results”. 

Regarding Claim 11, the combination of Lawson, Madsen, Elverud and Xiao comprises the electric heating apparatus for deicing according to claim 7, however said combination fails to teach wherein a thickness of the PET material ranges from 1 mm to 3 mm.
Since the specification does not discloses that this dimension is intended to address any particular problem or is for any specific purpose and it appears that the combination is capable of being scaled to the claimed dimension, it would have been an obvious matter of a change in size to scale the combination above such that “a thickness of PET material ranges from 1mm to 3mm”. See section IV. A. in MPEP 2144.04.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7291815 – discloses a laminate composite heater for de-icing an aircraft airfoil surface, the heater comprising bus bars, a resistive electrical element connected to it, the heater being encapsulated/sandwiched between various layers.
US 2016/0007474 – discloses a heating circuit assembly, the assembly including a heat generating module disposed on top of a thermally reflective substrate so that thermal energy is reflected back to direct the heat from the heat generating module in the desired direction.
US 8523113 – discloses a heating apparatus for deicing an airfoil profile, the apparatus being a laminate composite heater having two thermo plastic layers which sandwich between them a heating generating module and layers of adhesive. 
US 3218436 – discloses an electric heater taking the form of a composite laminate structure for deicing a wing of an airplane, the heater including a bus bars and a conductive fabric extending between, the busbars and fabric sandwiched between electrically non-conductive layers. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745